In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 17-2667

SHERARD MARTIN,
                                                  Plaintiff-Appellant,

                                  v.


DAVIS MARINEZ, et al.,
                                               Defendants-Appellees.


         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
             No. 15-CV-04576 — Amy J. St. Eve, Judge.



   ARGUED NOVEMBER 2, 2018 — DECIDED AUGUST 12, 2019


   Before RIPPLE, KANNE, and ROVNER, Circuit Judges.
   ROVNER, Circuit Judge. Sherard Martin appeals the district
court’s grant of partial summary judgment, Fed. R. Civ. P. 56,
on his suit under 42 U.S.C. § 1983 against the City of Chicago
and several of its police officers for false arrest and unlawful
search. Martin’s suit proceeded to trial, where a jury awarded
him $1.00 in damages after finding that two of the defendants
2                                                  No. 17-2667

lacked reasonable suspicion or probable cause to detain him.
The jury found against Martin and in favor of the officers on
the remainder of his claims. Martin appeals, challenging only
the district court’s pretrial grant of partial summary judgment
to the defendants, which limited the damages Martin could
seek at trial. We affirm.
                                 I.
    Martin’s suit arises from a traffic stop in May 2013. We
recount the facts surrounding the stop and subsequent events
in the light most favorable to Martin, noting disputed facts
where relevant and viewing the facts on which the jury
reached a verdict in the light most favorable to the verdict. On
the evening of May 24, 2013, Martin was driving in Chicago
when Officers Davis Marinez and Sofia Gonzalez pulled him
over. According to Martin, he had not committed any traffic
violations when the officers stopped him, although the officers
claim they initiated the stop because Martin’s tail and brake
lights were not working. When Officer Gonzalez approached
the car and asked Martin for his license and insurance, Martin
explained that he did not have his driver’s license because it
had been “taken for a ticket.” At that point both officers asked
Martin to step out of the car as the other defendants, Officers
Armando Chagoya and Elvis Turcinovic, arrived on the scene.
    According to Martin, the officers forced him from the car,
conducted a pat-down search, handcuffed him, and put him
into a police car. At that point, they searched his car, where
No. 17-2667                                                             3

they recovered a 9 mm semiautomatic handgun with a defaced
serial number, and a plastic baggie of crack cocaine.1
    Officers then took Martin into custody. At the police
station, Officer Marinez learned that Martin had previously
been convicted of first-degree murder and unlawful use of a
weapon by a convicted felon. Ultimately Martin was trans-
ferred to Cook County Jail and charged with four Illinois
felonies: (i) being an armed habitual criminal in violation of 720
ILCS § 5/24-1.7; (ii) being a felon in possession of a firearm in
violation of 720 ILCS § 5/24-1.1; (iii) possessing a firearm with
a defaced serial number in violation of 720 ILCS § 5/24-5(b);
and possessing cocaine in violation of 720 ILCS § 570/402. He
also received traffic citations under Chicago Municipal Code
Section 9-76-050 (taillight operation) and 625 ILCS § 5/6-112
(outlining requirement to carry a driver’s license). Id.
    Martin spent sixty-five days—from May 24 through July 29,
2013—incarcerated in connection with the charges resulting
from the traffic stop. On July 29th, a different court revoked
Martin’s bond when he was convicted in an unrelated criminal
case. During the course of the criminal proceedings for the
felony charges arising from the traffic stop, Martin filed a
motion to suppress the evidence, which the trial court granted
on November 7, 2013. The state then dismissed the charges
against Martin through a nolle prosequi motion.


1
   In the officers’ version of events, they spotted a handgun between
Martin’s legs as he stepped out of his car and placed him immediately into
custody. Officer Chagoya claims to have found the plastic baggie of crack
cocaine as well as $400 when he searched the car prior to having it
impounded.
4                                                     No. 17-2667

    Martin filed this suit in federal court under 42 U.S.C. § 1983
against all of the officers involved in the stop as well as the
City of Chicago (on a respondeat superior theory of liability),
seeking money damages for violations of his Fourth Amend-
ment rights. Martin sought civil damages totaling $110,500:
$1,000 per day of his 65-day incarceration and $45,500 in lost
business income—calculated at $700 per day—from his
automobile dealership.
    Before trial, the defendants moved for partial summary
judgment, arguing that even if the stop was unlawful, once the
officers saw the handgun and cocaine, they had probable cause
for Martin’s arrest, which limited Martin’s damages to the
short period between his stop and his arrest. The district court
agreed, granting the defendants’ motion for partial summary
judgment and concluding that although Martin’s § 1983 case
could proceed as to the initial stop of his car and seizure of his
person—before the defendants discovered the illegal gun and
cocaine—he could not seek damages for conduct post-dating
the discovery of contraband, including his 65-day incarcera-
tion.
    Martin’s case proceeded to a jury trial, limited as described
above by the grant of partial summary judgment. At trial, the
facts largely tracked those described above, with the same
basic areas of conflicting testimony: (1) Martin testified that his
tail and brake lights were both functioning when he was
stopped; (2) he also testified that he handed Officer Gonzalez
his traffic ticket when he was unable to produce his license;
and (3) Martin maintained that the handgun was under the
driver’s seat, as opposed to on it and visible when he stepped
out of the car as directed by Officers Gonzalez and Marinez.
No. 17-2667                                                       5

    The district court instructed the jury to decide the following
Fourth Amendment questions: (1) whether the officers
“unlawfully seized” Martin without reasonable suspicion to
support a traffic stop; (2) whether they falsely arrested him
without probable cause; or (3) whether they unlawfully
searched his person or car without probable cause. The court
also instructed the jury that if they found that Martin proved
his claims, they could not award him damages for any time
spent in custody after officers found the handgun, and should
limit their consideration to the period of detention beginning
with his traffic stop and ending when they found the gun. The
jury found in favor of Martin and against Officers Marinez and
Gonzalez on the unlawful seizure claim and awarded him
$1.00 in compensatory damages. On that same claim, they
found in favor of Officers Chagoya and Turcinovic, and on the
remaining claims for false arrest and unlawful search, they
found against Martin and in favor of all four officers.
   Martin now appeals from the district court’s grant of partial
summary judgment before trial limiting the scope of damages
available.
                                  II.
    We review the district court’s grant of summary judgment
de novo, considering the record in the light most favorable to
Martin and construing all reasonable inferences from the
evidence in his favor. E.g. Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 255 (1986); Tolliver v. City of Chicago, 820 F.3d 237, 241
(7th Cir. 2016). Summary judgment is appropriate when there
are no genuine disputes of material fact and the movant is
entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). As
6                                                     No. 17-2667

for those issues presented to the jury, we view the evidence in
the light most favorable to its verdict. Matthews v. Wis. Energy
Corp., Inc., 642 F.3d 565, 567 (7th Cir. 2011).
    Martin challenges only the district court’s grant of partial
summary judgment before trial. He does not dispute the jury’s
verdict in his favor as to the initial traffic stop and against him
on all of his remaining claims. His appeal thus raises the
narrow issue of what type of damages he can recover as a
result of his unlawful seizure by Officers Marinez and Gonza-
lez. In considering this issue, we are mindful of the jury’s
verdict rejecting Martin’s false arrest claim as well as his claim
for unlawful search based on the officers’ search of his vehicle.
We thus consider solely whether Martin’s initial unconstitu-
tional seizure can support his claim for damages arising from
losses from his subsequent incarceration on the weapon and
drug charges.
    Martin argues that the district court erroneously based its
conclusion that he was barred from collecting damages from
his wrongful incarceration on the premise that a § 1983
claimaint may not recover damages as a result of the “fruit of
the poisonous tree” doctrine. According to Martin, when
assessing available damages under § 1983, we should begin by
asking whether the plaintiff’s alleged damages were proxi-
mately caused by the constitutional violation. From that
starting point, Martin maintains that he is, at the very least,
entitled to have a jury decide whether his incarceration and
any consequential damages arising from it were proximately
caused by the unconstitutional stop.
No. 17-2667                                                      7

    The “basic purpose” of damages under § 1983 is to “com-
pensate persons for injuries that are caused by the deprivation
of constitutional rights.” Carey v. Piphus, 435 U.S. 247, 254
(1978); see also Memphis v. Cmty. Sch. District v. Stachura, 477
U.S. 299, 306 (1986). The Supreme Court has “repeatedly noted
that 42 U.S.C. § 1983 creates a species of tort liability.” Heck v.
Humphrey, 512 U.S. 477, 483 (1994) (quoting Stachura, 477 U.S.
at 305)(internal quotation marks omitted)). Thus, the appropri-
ate starting place for the damages inquiry under § 1983 is the
common law of torts. Carey, 435 U.S. at 253.
    Using the available common-law torts as a starting point,
Martin’s damages claim immediately runs into trouble. His
complaint asserts claims for “false arrest” as well as “unlawful
search” arising from the defendants’ violation of his Fourth
Amendment right to be free from “unreasonable searches and
seizures,” U.S. Const. Amend. IV. But a claim for false arrest
cannot succeed because it is undisputed that officers discov-
ered an illegal handgun and cocaine in Martin’s vehicle, which
gave them probable cause for his arrest, notwithstanding the
previous unlawful stop. See Holmes v. Village of Hoffman Estates,
511 F.3d 673, 679 (7th Cir. 2007) (“A police officer has probable
cause to arrest an individual when the facts and circumstances
that are known to him reasonably support a belief that the
individual has committed, is committing, or is about to …
commit a crime.”). Given this, Martin’s claim runs headlong
into the rule that if an “officer had probable cause to believe
that the person he arrested was involved in criminal activity,
then a Fourth Amendment claim for false arrest is foreclosed.”
Id. at 679–80; Morfin v. City of East Chicago, 349 F.3d 989, 997
(7th Cir. 2003) (collecting cases); see also Maniscalco v. Simon,
8                                                     No. 17-2667

712 F.3d 1139, 1143 (7th Cir. 2013) (“Probable cause is an
absolute bar to a claim of false arrest asserted under the Fourth
Amendment and section 1983.”) (quoting Stokes v. Bd. of Educ.,
599 F.3d 617, 622 (7th Cir. 2010)). Moreover, the fact that the
evidence was the fruit of an illegal detention does not make it
any less relevant to establishing probable cause for the arrest
because the exclusionary rule does not apply in a civil suit
under § 1983 against police officers. See Vaughn v. Chapman,
No. 16-1065, 2016 WL 5944726, *3 (7th Cir. 2016) (unpublished
order); see also Lingo v. City of Salem, 832 F.3d 953, 958–59 (9th
Cir. 2016); Black v. Wigington, 811 F.3d 1259, 1267–68 (11th Cir.
2016); Townes v. City of New York, 176 F.3d 138, 145 (2d Cir.
1999); Wren v. Towe, 130 F.3d 1154, 1158 (5th Cir. 1997). And
although Martin’s complaint is limited to claims for false arrest
and unlawful search, it bears noting that the existence of
probable cause for the arrest would also bar recovery on a
theory of malicious prosecution. See Stewart v. Sonneborn,
98 U.S. 187, 194 (1878) (“The existence of a want of probable
cause is, as we have seen, essential to every suit for a malicious
prosecution.”); Thompson v. City of Chicago, 722 F.3d 963, 969
(7th Cir. 2013) (noting that malicious prosecution claim under
Illinois law requires proof that underlying criminal proceeding
concluded in manner indicating innocence).
    Ignoring the insurmountable hurdles to his claim presented
by possible tort law analogs, Martin insists that he is entitled to
damages for his incarceration solely on a theory of proximate
cause—under the general rule of Carey that a damages award
under § 1983 should compensate for what Martin characterizes
as any injuries arising as a result of a constitutional depriva-
tion. Although the district court considered Martin’s claim that
No. 17-2667                                                    9

his entitlement to damages for post-arrest incarceration should
be resolved using a proximate cause analysis, after reviewing
the cases Martin cited, the court deemed such an approach
unnecessary in light of its conclusion that the existence of
probable cause after the initial detention foreclosed any further
damages.
    Citing Carey, Martin points out that he should not be barred
from recovering § 1983 damages simply because recovery
would not be permitted under a common-law tort such as false
arrest. As the Court explained in Carey, “the interests protected
by a particular constitutional right may not also be protected
by an analogous branch of the common law torts.” Carey, 435
U.S. at 258. Thus, the Court recognized that although the
common law elements of damages and the prerequisites for
their recovery are the appropriate “starting point for the
inquiry under § 1983,” those common-law tort theories may
not “provide a complete solution to the damages issues in
every § 1983 case.” Id. at 258. The Court accordingly set out an
approach to handling those situations where the common-law
tort theories would not allow recovery but there were constitu-
tional interests implicated that might nonetheless warrant
redress when violated. Carey explained that “to further the
purpose of § 1983, the rules governing compensation for
injuries caused by the deprivation of constitutional rights
should be tailored to the interest protected by the particular
right in question—just as the common-law rules of damages
themselves were defined by the interests protected in the
various branches of tort law.” Id. at 258–59. Under that
rationale, we must determine whether the post-arrest damages
10                                                  No. 17-2667

for incarceration Martin seeks would effectively redress the
interests the Fourth Amendment is intended to protect.
    We have not resolved the specific question whether a
plaintiff may recover damages for post-arrest incarceration
following a Fourth Amendment violation when probable cause
supported the ultimate arrest and initiation of criminal
proceedings, but the application of the exclusionary rule
spared the plaintiff from the criminal prosecution. As Martin
notes, there is a split of authority on the question of whether a
defendant whose Fourth or Fifth Amendment rights have been
violated can recover damages for incarceration, legal defense
fees, or emotional distress in a subsequent civil suit under
§ 1983. Compare Townes v. City of New York, 176 F.3d 138, 148
(2d Cir. 1999) (no damages for costs associated with defending
against gun possession charges when evidence for charges
arose from unlawful search); Hector v. Watt, 235 F.3d 154,
155–59 (3d Cir. 2000) (no damages for costs incurred in
criminal prosecution for drug possession charges arising from
unconstitutional search) with Borunda v. Richmond, 885 F.2d
1384, 1389–90 (9th Cir. 1988) (allowing admission of acquittal
of criminal charges in plaintiffs’ subsequent § 1983 suit to
recover money spent on attorneys’ fees defending criminal
charges); see also Train v. City of Albuquerque, 629 F. Supp.2d
1243, 1255 (D.N.M. 2009) (allowing jury to determine whether
unlawful search that led to gun possession charges proxi-
mately caused plaintiff’s criminal defense costs, loss of income,
and emotional distress damages).
   Martin, however, insists that in Kerr v. City of Chicago,
424 F.2d 1134 (7th Cir. 1970), we held that such damages are
recoverable and that here the district court was obligated
No. 17-2667                                                               11

under Kerr to allow his damages claim. The district court
rejected Kerr as controlling here given “factual differences” and
case law developments since it was “decided nearly 47 years
ago.” (Appellant’s App. at A-14.)
    Like the district court, we reject Martin’s claim that Kerr is
dispositive on the question of allowable damages. Martin relies
almost exclusively on a sentence from Kerr stating without
further explanation that “[a] plaintiff in a civil rights action
should be allowed to recover the attorneys’ fees in a state
criminal action where the expenditure is a foreseeable result of
the acts of the defendant.” Kerr, 424 F.2d at 1141. The minor
plaintiff in Kerr alleged that Chicago police had violated his
Fifth Amendment constitutional rights by using physical force
to obtain an involuntary confession, which was used to detain
him for 18 months awaiting and during trial, when a nolle
prosequi was entered after the jury was unable to reach a
verdict. Kerr, 424 F.2d at 1136–37. The precise issue in Kerr was
thus whether the plaintiff should have been allowed to present
evidence in his civil case of attorneys’ fees expended in his
underlying criminal case, which hinged entirely on his invol-
untary confession. Id. at 1141.
    So although in the abstract Kerr stands for the proposition
that foreseeable damages arising from a constitutional viola-
tion may be recovered, it sheds no light on the precise question
Martin’s appeal poses.2 Using the framework of Carey, it is easy

2
 The same is true for a much more recent case from our circuit cited by
Martin in his reply brief, Johnson v. Winstead, 900 F.3d 428 (7th Cir. 2018).
Martin characterizes Johnson as holding that damages could be recovered
                                                               (continued...)
12                                                        No. 17-2667

to see that the interest protected by the Fifth Amendment right
against self-incrimination was directly implicated by the
coerced confession and resulting criminal trial. Kerr is thus
entirely in keeping with Carey in the sense that the damages
sought—expenses of defending the criminal trial prosecuted on
the strength of the involuntary confession—arise directly from
the constitutional violation and redress the precise interest the
Fifth Amendment protects: the right not to be compelled in a
criminal case to be a witness against oneself. Simply put,
nothing in Kerr sheds any light on Martin’s claim that he is
entitled to pursue damages for his post-arrest incarceration.
    That leaves us with the handful of appellate courts that
have considered the specific issue of the proper scope of civil
damages for damages following an illegal search or seizure. In
Townes, the Second Circuit considered whether to award
compensatory damages in a § 1983 civil suit after police
stopped a taxi without probable cause and discovered an
illegal firearm and cocaine. The plaintiff’s motion to suppress

2
  (...continued)
for incarceration subsequent to a failure to provide Miranda warnings,
despite the fact that a failure to provide such warnings is itself not a
violation of the Fifth Amendment right against self-incrimination. But
Martin misreads Johnson, which specifies that an actual Fifth Amendment
violation occurs only when the information acquired without Miranda
warnings is introduced at trial to secure a criminal conviction. Martin
claims Johnson would allow damages based on a violation of a prophylactic
rule–the failure to give Miranda warnings itself—but he misreads Johnson.
The damages Johnson contemplates would be those arising from incarcera-
tion for the actual Fifth Amendment violation of admitting the statements
at trial to secure a criminal conviction, not, as Martin suggests, for a
violation of a prophylactic rule. Id. at 434–35.
No. 17-2667                                                      13

the firearm was initially denied, and he was convicted of
unlawful possession of a firearm by a felon. Over two years
later, the state appellate division reversed the conviction on the
grounds that police had lacked probable cause to stop and
search the taxicab. In his subsequent civil suit, the Townes
plaintiff sought to recover compensatory damages arising from
his conviction and incarceration. Id. at 149.
    Citing Carey, the panel in Townes rejected the plaintiff’s
damages claim. After ruling out recovery under any common-
law tort theories, the Second Circuit also rejected proximate
cause as a possible basis for recovery. In doing so, the court
noted that “the chain on causation between a police officer’s
unlawful arrest and a subsequent conviction and incarceration
is broken by the intervening exercise of independent judg-
ment”—specifically, the trial court’s failure to suppress the
incriminating evidence before trial. Id. at 147. In an attempt to
distinguish Townes, Martin seizes this causation analysis, but
ignores the rest of the holding in Townes, which would
squarely foreclose Martin’s claim.
    In addition to concluding that the trial court’s refusal to
suppress the evidence of the unlawful search was an interven-
ing and superseding cause of the conviction, the Second Circuit
noted that the plaintiff was “foreclosed from recovery for a
second, independent reason: the injury he pleads (a violation
of his Fourth Amendment right to be free from unreasonable
searches and seizures) does not fit the damages he seeks
(compensation for his conviction and incarceration).” Id.
Bearing in mind the Supreme Court’s directive in Carey to
tailor § 1983 liability to match the affected constitutional rights,
14                                                   No. 17-2667

see Carey, 435 U.S. at 258, Townes pointed out a “gross discon-
nect” between the constitutional violation (the Fourth Amend-
ment right to be free from unreasonable searches and seizures)
and the injury for which recovery was sought (the subsequent
conviction and incarceration). Townes, 176 F.3d at 148. As the
panel in Townes observed, “[t]he evil of an unreasonable search
or seizure is that it invades privacy, not that it uncovers crime,
which is no evil at all.” Id.
     Townes thus reasoned that to award damages for a convic-
tion and incarceration that followed an illegal search would be
tantamount to awarding a windfall benefit in that the plaintiff
“already reaped an enormous benefit by reason of the illegal
seizure and search to which he was subjected: his freedom,
achieved by the suppression of evidence obtained in violation
of the Fourth Amendment.” Id.; cf. United States v. Calandra, 414
U.S. 338, 347 (1974) (“The purpose of the exclusionary rule is
not to redress the injury to the privacy of the search victim . .
. [i]nstead, the rule’s prime purpose is to deter future unlawful
police conduct and thereby effectuate the guarantee of the
Fourth Amendment against unreasonable searches and
seizures[.]”). The district court found the rationale of Townes
persuasive and noted that it had been cited repeatedly by
district courts in our circuit assessing civil damages for Fourth
Amendment violations. See Cannon v. Christopher, No. 1:06-CV-
267, 2007 WL 2609893, at *4 (“Several federal courts in the
Seventh Circuit have adopted the Townes principle and applied
it to dismiss cases where probable cause existed despite an
allegation of an improper initial stop and search.”); see
also Williams v. Carroll, No. 08 C 4169, 2010 WL 5463362, at *4–5
(N.D. Ill. Dec. 29, 2010) (collecting cases and observing that
No. 17-2667                                                   15

although “holding of Townes has not been expressly adopted
here in the Seventh Circuit, it has not been meaningfully
challenged in this (or any other) circuit. On the other hand, it
has been relied upon in numerous district court opinions.”).
   The following year, the Third Circuit reached a similar
conclusion in Hector v. Watt, supra. In Hector, the plaintiff
brought a § 1983 suit to recover compensation for expenses
incurred during his criminal prosecution based on 80 pounds
of hallucinogenic mushrooms seized from his airplane. Like
Martin, the plaintiff had successfully litigated a suppression
motion for the seized drugs and the prosecution against him
was dismissed.
    The Third Circuit first concluded, as we did above, that
existing common-law torts could not provide the basis for the
requested damages. Hector, 235 F.3d at 156 (“Given the
Supreme Court’s mandate that we look to similar common-law
causes of action, Hector appears to be on the horns of a
dilemma. If his claim is categorized as being like false arrest,
then his claim fails because false arrest does not permit
damages incurred after an indictment, excluding all the
damages he seeks. But if his claim is treated as resembling
malicious prosecution, then he would face the problem that a
plaintiff claiming malicious prosecution must be innocent of
the crime charged in the underlying prosecution.”)
   In rejecting proximate cause as a theory for recovery, the
Third Circuit, like the Second Circuit in Townes, concluded that
the policy reasons behind the exclusionary rule would not be
served by allowing the plaintiff to “continue to benefit from the
exclusionary rule in his § 1983 suit and be relieved of defense
16                                                  No. 17-2667

costs from a prosecution that was terminated only because of
the exclusionary rule.” Id. at 158. Specifically, the court in
Hector carefully considered the competing policy concerns that
might be served by allowing damages arising from defending
a criminal proceeding triggered by the discovery of contraband
via an unconstitutional search. Bearing in mind the goal of the
exclusionary rule to deter Fourth Amendment violations, the
court concluded that policy considerations militated against
any incremental contribution to such deterrence that might be
had by allowing for civil damages arising well after the initial
constitutional privacy violation that led to the discovery of
contraband. Id. at 159.
    The court in Hector thus ultimately concluded that although
there would admittedly be some deterrent value to imposing
liability for all consequences that unfold from a search or
seizure unsupported by probable cause, the downsides of such
an approach would outweigh its benefits. Specifically, the
magnitude of the potential liability would routinely be
unrelated to the seriousness of the underlying Fourth Amend-
ment violation, in the sense that the damages award would
often turn not on the nature of the unconstitutional invasion of
privacy but on whatever contraband officers happened to
uncover. Id. Noting that it would be irresponsible to impose
potential liability so disproportionate to the underlying
constitutional violation and that neither the scholarly authority
nor any common-law tort supported such a theory of recovery,
the Third Circuit concurred with Townes to hold that, “Victims
of unreasonable searches or seizures may recover damages
directly related to the invasion of their privacy–including
(where appropriate) damages for physical injury, property
No. 17-2667                                                    17

damage, injury to reputation, etc.; but such victims cannot be
compensated for injuries that result from the discovery of
incriminating evidence and consequent criminal prosecution.”
Id. at 148 (quoting Townes, 176 F.3d at 148).
    As Martin notes, however, the Ninth Circuit has concluded
that damages for incarceration and legal fees arising from an
unlawful detention and search may be recoverable in a § 1983
suit. In Borunda v. Richmond, 885 F.2d 1384 (9th Cir. 1988), the
court rejected police officers’ appeal from a civil damages
award in favor of the plaintiffs after a finding that the officers
arrested them without probable cause. The precise issue on
appeal was whether the district court erred by admitting
evidence that the plaintiffs had been acquitted of the underly-
ing criminal charges as well as evidence of the plaintiffs’
attorneys’ fees incurred defending against the charges.
Borunda, 885 F.2d at 1386. The court concluded that a “plaintiff
who establishes liability for deprivations of constitutional
rights actionable under 42 U.S.C. § 1983 is entitled to recover
compensatory damages for all injuries suffered as a conse-
quence of those deprivations.” Id. at 1389.
    In Borunda, the court concluded that the plaintiffs were
entitled to recovery because the “jury was entitled to find,
amidst the striking omissions in the police report, as well as the
two officers’ conflicting accounts of the incident, that appel-
lants procured the filing of the criminal complaint by making
misrepresentations to the prosecuting attorney.” Id. at 1390.
The attorneys’ fees incurred defending the criminal prosecu-
tions were thus directly attributable to the defendant officers’
18                                                   No. 17-2667

misconduct—i.e., falsifying information in order to obtain a
criminal complaint. Id.
    Thus, while Borunda, like Kerr, may in the abstract stand for
the proposition that civil damages may be recoverable for
expenses related to a wrongful search or arrest, nothing about
Borunda’s rationale is particularly helpful to Martin. First, in
Borunda, the very basis for the damages award was the jury’s
finding that the defendant officers had arrested the plaintiffs
without probable cause and had likely fabricated facts to secure
a criminal complaint against the plaintiffs. Id. at 1386–88. On
the contrary, the jury here concluded that although Officers
Marinez and Gonzalez unlawfully seized Martin without
reasonable suspicion, it found against Martin on the claim that
officers either arrested him or searched him or his car without
probable cause. So unlike the plaintiffs in Borunda, whose claim
succeeded precisely because the jury concluded that the
defendant officers manufactured a tale to support probable
cause for both the arrest and subsequent prosecutions, the jury
here concluded that probable cause existed for both Martin’s
arrest and any search of his automobile that yielded contra-
band. The holding in Borunda is thus a far cry from supporting
the outcome Martin seeks here. Although Martin asserts that
Borunda supports his theory that he may recover damages
under a proximate cause analysis, Borunda adds little to the
question of foreseeability given the jury’s finding there that the
defendant officers “procured the filing of the criminal com-
plaint by making misrepresentations to the prosecuting
attorney.” Id. at 1390. That finding leads fairly uncontrover-
sially to the conclusion that the plaintiffs’ attorney fees
“incurred during the criminal prosecutions was a direct and
No. 17-2667                                                    19

foreseeable consequence of the appellants’ unlawful conduct.”
Id. Not so for Martin.
    Martin’s scenario is far more like those in Townes and
Hector, where probable cause for an arrest existed despite an
encounter that initially violated the Fourth Amendment. First,
the precise relevant questions in Borunda were evidentiary:
whether the district court had erred in admitting evidence of
the plaintiffs’ prior acquittal of the criminal charges and
evidence of attorneys’ fees spent during the criminal proceed-
ing. Id. at 1389. And in Borunda, the court considered the jury’s
finding that the officers lacked probable cause and concluded
it was defensible in light of general tort principles of recovery;
the jury’s verdict here cuts in the opposite direction given that,
with the exception of the initial traffic stop, the jury concluded
that the defendants did have probable cause for everything that
followed.
    Finally, Martin relies heavily on a case from the District of
New Mexico holding that a plaintiff raising a constitutional
claim based on an illegal search may be permitted to recover
damages for post-indictment proceedings if the constitutional
deprivation proximately caused the damages. See generally
Train v. City of Albuquerque, 629 F. Supp.2d 1243 (D.N.M. 2009).
The district court in Train concluded that in addition to
protecting privacy, as the courts in Townes and Hector recog-
nized, the Fourth Amendment had been described in the Tenth
Circuit as protecting “‘liberty, property, and privacy inter-
ests—a person’s sense of security and individual dignity.’” Id.
at 1252 (quoting Holland ex rel. Overdorff v. Harrington, 268 F.3d
1179, 1196 (10th Cir. 2001)). Believing that the Tenth Circuit did
20                                                   No. 17-2667

not “take such a narrow view of the Fourth Amendment” as
the one advanced in Townes and Hector, the district court in
Train concluded as follows:
      According to the Tenth Circuit’s guidance on the
      Fourth Amendment, any damage award available
      for a Fourth-Amendment violation under 41 U.S.C.
      § 1983 should be tailored to compensating losses of
      liberty, property, privacy, and a person’s sense of
      security and individual dignity. While it may not be
      an evil to uncover crime, the drafters obviously did
      not think uncovering crime was a higher value than
      protecting and securing a person’s home from
      unreasonable searches. Federal criminal charges,
      federal detention, and all of the negative conse-
      quences of those charges and attendant to federal
      custody implicated Train’s interest in liberty and his
      sense of security and individual dignity. That im-
      prisonment occasioned economic losses. Such losses
      should be compensable, given that they implicate
      the interests that the Tenth Circuit has explained the
      Fourth Amendment protects.
Id.
    Although Martin urges us to reject the logic of both Townes
and Hector in favor of that found in Train, he fails to identify
any Seventh Circuit law urging the broad view of interests
protected by the Fourth Amendment that drove the district
court’s conclusion in Train. Nor did Train analyze the plaintiff’s
claim in light of common-law false arrest. Because Martin
explicitly framed his claim as one for false arrest,
No. 17-2667                                                     21

(Pl. Compl. 1), we are bound by our own precedent limiting
damages regardless of what we might conclude under a
proximate cause analysis. See Gauger v. Hendle, 349 F.3d 354,
362–63 (7th Cir. 2003), overruled on other grounds by Wallace v.
City of Chicago, 440 F.3d 421 (7th Cir. 2006) (citing Heck v.
Humphrey, 512 U.S. 477, 484 (1994)) (available damages for false
arrest cover only time of detention until issuance of process or
arraignment). And although Train ably sets forth the compet-
ing rationale for an expansive view of both the interests
protected by the Fourth Amendment as well as damages
available for their breach, the rationale in Townes and Hector, in
addition to being more widely accepted as discussed infra, is
also more applicable to the facts here.
    Given the jury’s verdict against Martin on his claims for
false arrest and unlawful search, the only Fourth Amendment
injury being redressed is the brief initial seizure before officers
asked Martin for his license. Allowing Martin to recover
damages for his subsequent imprisonment, set in motion by an
arrest supported by probable cause, would amount to precisely
the sort of mismatch between the violation and the damages
that Townes and Hector sought to avoid. We do not go so far as
to hold that post-arrest damages may never be recovered, only
that here such damages would be inconsistent with the rule in
Carey that damages should be tailored to protect the right in
question, 435 U.S. at 258. Here, the right in question is Martin’s
Fourth Amendment right not to be stopped by officers without
reasonable suspicion. That right was vindicated by the nominal
damages the jury awarded Martin.
22                                                    No. 17-2667

    It is thus ultimately unnecessary to delve into the thorny
question of proximate cause. See Hector, 235 F.3d at 161 (“Given
that the cases on intervening causes are legion and difficult to
reconcile ... and that we have other, sufficient grounds for
resolving this case, we will not reach the issue of intervening
causation.”). That said, it is worth noting that there is no reason
Martin’s claim would fare any better under that analysis.
Martin’s stop was certainly the but-for cause of his imprison-
ment in the sense that but for the stop officers would never
have discovered the handgun and cocaine and arrested him.
But that tells us little about whether the stop was the proximate
cause of his incarceration. See CSX Transp., Inc. v. McBride, 564
U.S. 685, 691 (2011) (“The term ‘proximate cause’ is shorthand
for a concept: Injuries have countless causes, and not all should
give rise to legal liability.”). Any number of superseding,
intervening events could have broken the chain of causation,
from the discovery of the contraband itself to the independent
decision to deny bail, which was undoubtedly predicated in
part on Martin’s criminal history and other factors unrelated to
the initial stop.
    Moreover, consideration of proximate cause takes us back
around to where we began: with the observation that probable
cause for Martin’s arrest, which the jury concluded existed
shortly after Martin was pulled over, forecloses Martin’s claim
for damages from all that followed. See Townes, 176 F.3d at 146
(recognizing that “ordinary principles of tort causation” apply
to initial stop and search but concluding that allowing the fruit
of the poisonous tree doctrine to “elongate the chain of
causation” would “distort basic tort concepts of proximate
causation”); accord Edwards, 2012 WL 983788 at *7–8 (noting the
No. 17-2667                                               23

same). In short, the damages arising from Martin’s incarcera-
tion are simply too attenuated from and unrelated to the
Fourth Amendment violation he has proven: a brief detention
unsupported by probable cause or reasonable suspicion. His
damages award was thus properly limited to the harm arising
from his unconstitutional detention before his lawful arrest.
The decision regarding those damages was left to the jury,
which determined one dollar was the proper amount.
                              III.
    For the foregoing reasons, we AFFIRM the judgment of the
district court.